In re Powell, William; — Plaintiff(s); applying for writ of mandamus, writ of prohibition, supervisory/remedial writs; Parish of Orleans, Criminal District Court, Div. “D”, No. 245-452.
The relator represents that the district court has failed to act timely on a motion to correct an illegal sentence he claims to have filed on or about October 17,1989. If relator’s representation is correct, the district court is ordered to consider and act on the motion. If relator’s representation is incorrect, the district court is ordered to accept, file and act upop the pleading which *1138is herewith transferred to the district court.